DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 8-31, 33-41 are pending. The amendment filed on 04/06/2021 has been entered. Claims 15-31 are withdrawn. Claims 1, 4-6, 8-14, 33-41 are under consideration.
Priority
This application is a National Stage application of PCT/JP2014/066081, filed June 11, 2014, which claims priority from Japanese application nos. JP 2013-123072, filed June 11, 2013, and JP 2014-092108, filed April 25, 2014. Accordingly, instant application is accorded priority to PCT/JP2014/066081, filed June 11, 2014.

Maintained/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-6, 8-14 remain rejected and also apply to newly added claims 33-41 under 35 U.S.C. 103 as being unpatentable over Mae, (Nature Communications, 4:1367: 1-11, 2013, previously cited) in view of Osafune (WO2012/011610, January 26, 2012, previously cited), Mugford (Dev Biol, 324(1): 88-98, 2008), Benjamin (20110311494, previously  Toyohara (Translational Medicine, 4: 980-992, 2015, previously cited) for the reason of record dated 01/06/2021.
For the record the rejection is reiterated below.
Mae discloses a method for producing human renal progenitor cells from intermediate mesoderm cells that comprises inducing intermediate mesoderm cells from pluripotent stern cells and inducing the intermediate mesoderm cells to produce human renal progenitor cells (whole document). The intermediate mesoderm cells induced from the human pluripotent stem cells are OSR1 positive cells. OSR1, such gene is a marker of the intermediate mesoderm cells. In addition, the induction of the Wnt signaling pathway can be achieved through a GSK3 inhibitor. Before the Bmp treatment, through the addition of a TGFbeta signaling activator (Activin A) and a GSK3 inhibitor, the pluripotent stem cell can be induced to become intermediate mesoderm cells. Afterwards, the intermediate mesoderm ceils were separated and cultured for 11 days (page 5 figure 3). The additions of BMP7 and Wnt3a or GSK3 inhibitors promote the marker gene expressions of nephric duct, ureter, nephric mesenchyme, kidney matrix, adult kidney and adrenocortical cells (FIG. 7a Mae). In addition, the intermediate mesoderm cells were further separated and cultured for 7 days. The addition of TGFbeta (not including BMP7) only can promote the cell population to form renal structures (left column of page 5 of Mae). Thus, Mae discloses a method tor producing renal progenitor cells from intermediate mesoderm cells. Further, during the culture of the intermediate mesoderm cells in the second stage, only the addition of TGFbeta (not including BMP7) can promote the ceil population to form renal structures. Regarding the intermediate mesoderm cells are OSR1 -positive calls, Mae discloses that the intermediate mesoderm ceils were separated and cultured for 11 days while the additions of BMP7 and Wnt3a or GSK3beta inhibitors promote the marker gene expression of nephric mesenchyme (SIX2) cells (Fig 7a) and intermediate mesoderm cells induced from the pluripotent stem cells are OSR1 positive cells and OSR1 is a marker of the Regarding claims 8-10 of the present application recite that the intermediate mesoderm cells are intermediate mesoderm ceils produced by a method comprising the following steps of: (I) culturing pluripotent stem cells in a medium containing one or more substances selected from the group consisting of Activin A, a GSK-3beta inhibitors), and a retinoic acid derivative’s); and (ii) culturing the cells obtained in step (i) in a medium containing one or more substances selected from the group consisting of BMP7, a GSK-3beta inhibitor(s), and a retinoic acid derivative(s), Mae (whole document) discloses a method for producing renal progenitor cells from intermediate mesoderm cells that comprises inducing intermediate mesoderm cells from pluripotent stem cells and inducing the intermediate mesoderm ceils to produce renal progenitor cells (p 4, 2nd column 1st paragraph, p 5, 1st column 1st paragraph). The intermediate mesoderm ceils induced from the pluripotent stem cells are OSR1 positive cells. OSR1, such gene is a marker of the intermediate mesoderm cells. Mae teaches, after the addition of a BMP inhibitor or a Wnt signaling inhibitor, it is known that the OSR1 gene can only be induced through Wnt and Bmp signaling pathways, in addition, the induction of the Wnt signaling pathway can be achieved through a GSK3beta inhibitor. Before the addition of Brnp7, through the addition of a TGFbeta signaling activator (Activin A) and a GSK3beta inhibitor, the pluripotent stem cell can be induced to become intermediate mesoderm ceils (instant step (i) of claim 8). Afterwards, the intermediate mesoderm ceils were separated and cultured for 11 days. The additions of BMP7 and Wnt3a, or GSK3beta inhibitors promote of claim 8, step (ii-1) of instant claim 9 and claim 10). In addition, the intermediate mesoderm ceils were further separated and cultured for 7 days. The addition of TGFbeta (not including BMP7) only can promote the ceil population to form renal structures (referring to the left column of page 5 of Mae) (corresponding to step (ii-2) of claim 9 and claim 10 of instant application). Regarding claim 11 of the present application recites that the GSK3 inhibitor is CHIR99021. Mae discloses that the GSK3I3 inhibitor is CHIR99021. Regarding claim 12 of the present application recites that the retinoic acid derivative is AM580 or TTNPB. Mae discloses the use of retinoic acid (RA) for tests (referring to FIG. S11 of Mae). Regarding claims 13 and 14 recite that the pluripotent stem cells are induced pluripotent stem (IPS) cells and the IPS cells are human IPS cells. Mae discloses that the pluripotent stem cells are human pluripotent stem cells (hPSC). 
In addition as evidenced by Osafune who teaches a method for producing an intermediate mesoderm ceil from a human pluripotent stem cell, comprising the following steps (i) and (it) of: (i) culturing the human pluripotent stem cell in a medium containing Activin A and Wnt or a functional equivalent of Wnt, and then (II) culturing the cell obtained in the step (i) in a medium containing BMP and Wnt or a functional equivalent of Wnt, wherein the intermediate mesoderm cell is an OSR1-posifive cell (p 24 claim 1).
In addition, as evidenced by Mugford who teaches Osr1 activity is restricted to the Six2+ cap mesenchyme nephron progenitors. Osr1 function is only essential for the development of the nephron progenitor compartment and Osr1 function is limited to establishing the nephron progenitor pool (abstract), thus meets the limitation, wherein the renal progenitor are OSR1-positive, SIX2-positive cells (p 8 under Osr1 functions in the formation and maintenance of nephron progenitors).


Regarding a BMP inhibitor, as evidenced by Toyohara establishment of the Protocol for Inducing hiPSCs into OSR1+SIX2+ Cells, the screening of growth factors and chemicals revealed that the combination of BMP inhibitors and TGF-beta isoforms was the most potent treatment leading to OSR1+SIX2+ cell induction (Fig. 3A, 3B) (p 983m 1st column 4th paragraph). The citing of post-filing teaching to support inherency is appropriate. The citation of Toyohara and the specification only serves to indicate the bmp inhibitor inherently inducing hiPSCs into OSR1+SIX2+Cells (claim 1 of the instant invention). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >ln In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Accordingly, it would have been obvious to a person of ordinary skill In the art to combine the culturing the OSR1-positive and SIX2 positive renal progenitor cells as disclosed by Mae and Osafune and Mugford by including collecting the OSR1-positive and SIX2 positive renal progenitor as disclosed by Benjamin. Osafune provides motivation for in vitro for the purpose of cell therapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1)	Applicants argue Mae is focused on induction of intermediate mesoderm (IM) cells from human pluripotent stem cells (iPSCs). Mae teaches that by adding either or both Noggin (an antagonist of BMPs) and Frizzled-Fc chimeric proteins can suppress OSR1 expression during the induction from iPSCs to IM cells (p2, 2nd col, third paragraph). However, Mae is silent with respect to how to arrive at renal progenitor cells from IM cells, generating OSR1-positive and SIX2-positive renal progenitor cells, and the use of a TGF signaling activator and a BMP inhibitor as claimed to generate OSR1-positive and SIX2-positive renal progenitor cells. Note that Mae not only teaches that addition of Noggin (an antagonist of BMPs) can suppress OSR1 expression but further teaches that hTGFb1 and hTGF3 do not affect OSR1 expression level (see Supplementary Figure S2, which shows that hTGFb1 and hTGFb2 do not modulate the OSR1 expression level). 
With respect to Supplementary Table S1 of Mae, Supplementary Table S1 shows that culturing with BMP7 and either Wnt3a or CHIR99021 for an additional 7 days can lead to emergence of renal marker-positive cells. However, Supplementary Table S1 does not show  signaling activator(s) and a BMP inhibitor(s).
Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the suppression of OSR1 expression by adding either or both Noggin (an antagonist of BMPs) and Frizzled-Fc chimeric proteins suggested that BMP7 and Wnt3a signals are essential for the induction of OSR1-expressing cells (Fig. 3c) does not preclude the use of 100 ng ml-1 of activin A (which is a TGFbeta signaling activator as instantly required in instant invention) and Wnt3a to differentiate hPSCs into ME cells, as the factors had previously been shown to induce the differentiation from PSCs that Mae clearly teaches in the same paragraph pointed by the applicants above. Mae goes on to say for IM induction, we confirmed that the combination of the ME induction step (Stage 1) and subsequent BMP7 treatment (Stage 2) produced higher OSR1 expression than BMP7 treatment alone (Fig. 3a, b). Thus, Mae clearly teaches OSR1+ cells derived from PSCS, wherein Activn A treatment of PSCs resulted in OSR1+ cells (emphasis added see also Mae figure 8 as depicted below).

    PNG
    media_image1.png
    614
    617
    media_image1.png
    Greyscale


Thus, Mae clearly teaches renal differentiation of pluripotent cells have relied on OSR1 as a definitive marker of IM.

2)	Applicants argue with respect to the secondary references, none of Osafune, Mugford, or Benjamin teaches or suggests generating OSR1-positive and SIX2-positive renal progenitor cells or the use of a TGF signaling activator and a BMP inhibitor as claimed to generate OSR1-positive and SIX2-positive renal progenitor cells from intermediate mesoderm cells. Therefore, Osafune, Mugford, and Benjamin do not cure the deficiencies of Mae. Toyohara is published online on July 21, 2015. It is published after the priority date of the instant 
Applicant’s arguments have been fully considered but are not persuasive.
In response, Mugford teaches a subset of cells in the metanephric mesenchyme express Osr1, which is required for the differentiation of the derivative renal stromal and nephrogenic lineages (emphasis added). Mugford teaches a temporal restriction in the fate of the Osr1+ population ensures that at the initiation of nephrogenesis, Osr1+ cells are largely confined to the nephron progenitor population. Osr1 function is only essential for the development of the nephron progenitor compartment (emphasis added). The production of OSR1+SIX2+ cells derived from OSR1+ cells is expected because it is the effect of the BMP inhibitor an TGFbeta activator signaling into IM cells to produce OSR1+SIX2+ renal progenitor cells is taught by Toyohara. Regarding the post-filing reference of Toyohara is appropriate because collecting the OSR1-positive, SIX2-positive cells and the progenitor-state in cultured human kidney cells is highly important if such cells were to be propagated and expanded in vitro is taught by Benjamin and Toyohara only serves to indicate the bmp inhibitor inherently inducing hiPSCs into OSR1+SIX2+Cells (claim 1 of the instant invention).
Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632